  Case 1:19-cr-00556-CBA Document 18 Filed 04/30/20 Page 1 of 2 PageID #: 50

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SK:DEL                                            271 Cadman Plaza East
F. #2019R01327                                    Brooklyn, New York 11201



                                                  April 30, 2020

By ECF and Email

The Honorable Carol B. Amon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Richard Palmer
                     Criminal Docket No. 19-556

Dear Judge Amon:

             The government respectfully submits this letter on behalf of the parties in the
above-captioned matter in response to the Court’s request for a status update.

                The defendant is charged in a nine-count indictment with sexual exploitation
of a child, distribution of child pornography and possession of child pornography in violation
of Title 18, United States Code, Sections 2251(a), 2252(a)(2) and 2252(a)(4)(B). The
defendant is currently being held at the Metropolitan Correctional Center (the “MCC”)
pending trial.

               To date, the government has produced discovery pursuant to Rule 16 of the
Federal Rules of Criminal Procedure, see ECF Nos. 9 and 12, and the parties are engaged in
plea negotiations. To further those negotiations, defense counsel intends to submit a forensic
evaluation of the defendant by a defense expert. The government awaits that submission.
  Case 1:19-cr-00556-CBA Document 18 Filed 04/30/20 Page 2 of 2 PageID #: 51




Defense counsel has informed the government that because the Bureau of Prisons has closed
the MCC for visits due to COVID-19, an evaluation has not yet been completed and will not
likely be completed until the MCC is reopened.

             The next status conference is scheduled for June 24, 2020, at 10:00 a.m.


                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:     /s/ Devon Lash
                                                Devon Lash
                                                Assistant U.S. Attorney
                                                (718) 254-6014

cc:   Amanda David, Esq. (by ECF and Email)
      Clerk of Court (CBA) (by ECF and Email)




                                            2
